DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 is directed to a program claimed in the absence of any underlying medium or other system, but a program is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a non-transitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “target image generation unit” in claim 1 and “learned model generation unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang, US 2020/0374446.
In regard to claim 13, Wang, US 2020/0374446, discloses a learning apparatus comprising: 
a learned model generation unit (see figure 1, element 113) that performs level adjustment of a component image obtained from a learning image with gain set by use of a learning model (see figure 1, element 115 and figure 3, element S34) on a basis of the component image, and sets, as a learned model, the learning model that reduces a 
In regard to claim 14, Wang, US 2020/0374446, discloses learning apparatus according to claim 13, wherein the learning model is a deep learning model (see para 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 20200374446, in view of Kurita et al., US 2018/0308217.
In regard to claim 1, Wang, US 2020/0374446, discloses an image processing apparatus comprising: 
a target image generation unit (see figure 1, element 113) that performs level adjustment of a component image obtained from an image with gain set by use of a learned model (see figure 1, element 115 and figure 3, element S34) on a basis of the component image, and generates a target image (converted image) from the level- adjusted component image (see para 26, and 46-48).
The Wang reference does not specifically disclose the image is a polarization image.
Kurita et al., US 2018/0308217, discloses an imaging system with a polarization imaging unit (21) with a demosaicing unit (41) that calculates a pixel signal for each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, to have a polarization unit and demosaicking unit to receive a polarization image to be processed for image enhancement, in order to increase the imaging range and usability of the device.
In regard to claim 2, Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, discloses the image processing apparatus according to claim 1.  The Wang reference discloses wherein the learned model is a learning model that is used to set gain with which level adjustment of a component image obtained from a learning image is performed on a basis of the component image, the learning model reducing a difference between an evaluation image generated by use of the level-adjusted component image and a target image for the learning image (see para 9 and 46-47).
In regard to claim 3, Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, discloses the image processing apparatus according to claim 2.  The Wang reference discloses wherein the learning model is a deep learning model (see para 26).
In regard to claim 4, Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, discloses the image processing apparatus according to claim 1.  The Kurita reference discloses wherein the component images include a specular reflection image and a diffuse reflection image, and the target image generation unit sets gain for 
In regard to claim 5, Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, discloses the image processing apparatus according to claim 4.  The Kurita reference discloses wherein the target image generation unit generates the target image on a basis of the diffuse reflection image and the level- adjusted specular reflection image (see para 65-69).
In regard to claim 6, Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, discloses the image processing apparatus according to claim 4.  The Kurita reference discloses wherein the target image generation unit generates the target image on a basis of the level-adjusted specular reflection image and the level-adjusted diffuse reflection image (see para 65-69).
In regard to claim 7, Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, discloses the image processing apparatus according to claim 1.  The Kurita reference discloses wherein the component image is a polarization component image for each polarization direction, and the target image generation unit sets gain for the polarization component image for each polarization direction by using a learned model, and generates the target image on a basis of the level-adjusted polarization component images (see para 55-57).
In regard to claim 8, Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, discloses the image processing apparatus according to claim 1.  The Wang reference discloses wherein the target image generation unit performs level 
In regard to claim 9, Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, discloses the image processing apparatus according to claim 1.  The Kurita reference discloses further comprising: a polarization imaging unit that acquires the polarization image (see figure 1, element 21 and para 49).
In regard to claim 10, Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, discloses the image processing apparatus according to claim 1.  The Kurita reference discloses wherein the polarization image is an image acquired as a result of performing imaging by using polarized illumination light (see para 64).
In regard to claim 11, since Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, discloses an image processing apparatus an its operation as described above in regard to claim 1, the method of claim 11 is also disclosed (see claim 1 above).
In regard to claim 12, since Wang, US 20200374446, in view of Kurita et al., US 2018/0308217, discloses an image processing apparatus an its operation as described above in regard to claim 1, the program of claim 11 is also disclosed (see claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0215593, discloses an imaging system that captures images in different polarization states.  US 10,893,221, discloses an imaging device with predetermined polarization directions.  US 2009/0304299, discloses an image processing device that increases the resolution of an image.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs